Citation Nr: 1733874	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-31 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972 and from July 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a videoconference hearing before the Board in May 2017.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran indicated at his videoconference hearing that his skin disability waxes and wanes but has worsened over the years and when it flares it is manifested by oozing and smelly blisters.  The Board recognizes that the Veteran's skin disability may be cyclical or intermittent in nature.  To the extent possible, VA should attempt to schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  Ardison v. Brown, 6 Vet. App. 405 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

VA treatment records dated through November 2015 have been associated with the claims file.  Any treatment records dated after November 2015 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period from November 2015 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran, should also be requested and associated with the claims file, if available.

2.  Schedule the Veteran for a VA dermatology examination to determine the current severity of his service-connected dermatitis.  If possible, the examination should be scheduled during a flare-up of the Veteran's skin condition.  The examiner should review the claim file and the report should note that review.  The examination report should indicate what percentage of the entire body and what percentage of exposed areas are affected by dermatitis.  The examiner should state whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






